BILL OF COSTS
                               THIRTEENTH COURT OF APPEALS
                                CORPUS CHRISTI - EDINBURG
                                     No. 13-13-00691-CV
                                 Texas Political Subdivision
                                             v.
                                 Pharr San Juan Alamo I.S.D.
       (No. CL-13-1862-D IN COUNTY COURT AT LAW NO 4 OF HIDALGO COUNTY)
TYPE OF FEE                                       CHARGES           PAID      BY
REPORTER'S RECORD                                   $75.00        UNKNOWN     UNK
CLERK'S RECORD                                     $271.00        UNKNOWN     UNK
SUPREME COURT CHAPTER 51 FEE                        $50.00          PAID      ANT
FILING                                             $100.00          PAID      ANT
INDIGENT                                            $25.00          PAID      ANT
STATEWIDE EFILING FEE                               $20.00          PAID      ANT


  Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: 0.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Thirteenth District of Texas, this 22nd day
                                             of September, 2015.




                                             Dorian E. Ramirez, Clerk